Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered. Applicant has argued that Bharti discloses photovoltaic devices and not electroluminescent devices.  This argument is respectfully found to be not persuasive because it is known in the art that electroluminescent and light emitting devices and photovoltaic elements have equivalent structures  as disclosed for example by Ottermann et al (US 2003/0193286 A1) (para. 0017), which is not relied upon in a rejection, but is cited to support that the Bharti reference is in the same field of endeavor of properties of electroluminescent and photovoltaic devices. Applicant has amended the claims to include ”the plurality of first polymer layers and the plurality of second polymer layers are directly alternately stacked one on another”.  Applicant’s further arguments are based upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims  1-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharti et al (US 2012/0227809 A1)(“Bharti”) in view of Han et al (US 2022/0154054 A1) (“Han”) and of Song et al (U S2019/0058161 A1)(“Song”).
Bharti discloses a display, as Bharti discloses a film for an electroluminescent device (para. 0002 and para  0008) that is on a substrate of a panel  formed for example by roll to roll method (Fig. 5 and para. 0117) including
A light emitting element, as Bharti discloses organic electroluminescent device (para. 0009)
An encapsulation on the element covering the element, as Bharti discloses encapsulation to encapsulate the element (para. 0009), which is a disclosure of covering the element
The encapsulation includes a plurality of polymer layers including a block copolymer (para. 0028 and 0032)
Including a plurality of first polymer layers each with a first refractive index
A plurality of second polymer layers with a second  refractive index greater than the first(, as Bharti discloses the layers of block copolymers which are stacked have different refractive indices (para. 0032), which is a disclosure of that a layer has a greater refractive index than another layer
Bharti does not explicitly disclose the difference between the first and second refractive index is about 0.1 to 0.6.  Bharti is silent with respect to  the polymer  layers being directly alternately stacked.  
  Bharti discloses differences of at least  0.3 (para. 0033) in the refractive indices of the block copolymer layers , which is within or overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).
Han, in the same field of endeavor of encapsulation for organic electronic devices (Abstract), including OLED (para. 0003), discloses the encapsulation may include multi-layered structure (para. 0045)  and the layers can be alternately laminated (para. 0058).
Song, in the same field of endeavor of encapsulation of display apparatus (Abstract), including OLED (para. 0003), discloses block copolymers which form the layers of the encapsulation (para. 0012) and in which the layers which include inorganic components also include copolymer matrix (para. 0054-0055), which is a disclosure of alternating copolymer layers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Han with the device disclosed by Bharti in order to obtain the benefit disclosed by Song of including in the multilayer structure composition which is a repairing microstructure as disclosed by Song (Song, para. 0051-0053).
Re claim 2:  Bharti discloses the first and second block copolymer layers can include different block monomers (para. 0041).
Re claim 3:  Bharti discloses polystyrene (para. 0040) for the block copolymer layers, which would include the second  copolymer layer.
Re claim 4:  Bharti discloses including uv absorber (para.  0210).  The protecting of the films from uv light is a result-effective variable, which one of ordinary skill in the art would have been able to optimize using routing optimization techniques (MPEP 2144.05(II))
Re claim 5:  Bharti discloses alternatingly stacking the films, as Bharti discloses layer pairs (para. 0034).
Re claim 6: Bharti discloses two or more layers, as Bharti discloses layer pairs (para. 0034), which is a disclosure of two or more layers.
Re claim 7:  Bharti discloses the first and second polymer layers, which as stated above in the rejection of claim 1 includes block copolymers, have thicknesses of a few nanometers to  micrometers, which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05), and the range can be optimized using optimization techniques by one of ordinary skill in the art which one of ordinary skill in the art would have been able to optimize using routing optimization techniques (MPEP 2144.05(II)).
Re claim 11: An encapsulation on the element covering the element is disclosed, as Bharti discloses encapsulation to encapsulate the element (para. 0009), which is a disclosure of covering the element
The encapsulation includes a plurality of polymer layers including a block copolymer (para. 0028 and 0032)
Including a plurality of first polymer layers each with a first refractive index
A plurality of second polymer layers with a second  refractive index greater than the first(, as Bharti discloses the layers of block copolymers which are stacked have different refractive indices (para. 0032), which is a disclosure of that a layer has a greater refractive index than another layer, which is a disclosure of first, second, third, and fourth subpolymer layers, as the first and second polymer layer in the stack have a first and a second polymer layer.
Re claim 12:  Bharti discloses each of the sub polymer layers are provided in plural, as Bharti discloses a plurality of layer pairs which were discussed above in the rejection of claim 1, the layer pairs are provided in plurality (para. 0035), which is a disclosure of the layers provided in plural.
Re claim 13:  Bharti does not explicitly disclose the difference between the first and second refractive index is about 0.1 to 0.6.
  Bharti discloses differences of at least  0.3 (para. 0033) in the refractive indices of the block copolymer layers , which is within or overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).



Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharti et al (US 2012/0227809 A1)(“Bharti”)  in view of Han et al (US 2022/0154054 A1) (“Han”) and of Song et al (U S2019/0058161 A1)(“Song”) as applied to claim[ 3 ] above, and further in view of Tsai (US 2018/0047791 A1).
Bharti in view of Han and of Song discloses the limitations of claim 1 as stated above, including Bharti discloses an organic light emitting device.   Bharti  in view of Han and of Song is silent with respect to the first and second electrode and the emission layer  and a capping layer on the second electrode.  
Tsai, in the same field of endeavor of display devices (Abstract), discloses an OLED including  encapsulation of an organic layer alternately stacked with inorganic layers (para. 0025), the organic material includes block copolymer (para. 0025), under the encapsulation 150 is the OLED device which includes anode and cathode and emitting layer in between (para .0042, 0029, 0031,  and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Tsai with the device disclosed by Bharti in view of Han and of Song  because Tsai discloses an arrangement which is well known in the art (MPEP 2144.07)  for an OLED device which includes OLED with an encapsulation to protect the OLEDs, the OLEDs being connected to TFTs.
Re claim 9:  The combination of Bharti  and Han and Song and Tsai includes an inorganic encapsulation layer between the light emitting element and the plurality of polymer layers , as Tsai discloses alternately stacked  organic and inorganic layers (para. 0025).  The reasons for combining the references are as stated above in the rejection of claim 8.
Re claim 10:  The combination of Bharti and Han and Song and Tsai  discloses organic encapsulation layer between inorganic encapsulation layers, as Tsai discloses alternating organic and inorganic encapsulation layers (para. 0025). The reasons for combining the references are as stated above in the rejection of claim 8.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Bharti et al (US 2012/0227809 A1)(“Bharti”)  in view of Han et al (US 2022/0154054 A1) (“Han”) and of Song et al (U S2019/0058161 A1)(“Song”).
                  Bharti discloses a display, as Bharti discloses a film for an electroluminescent device (para. 0002 and para  0008) that is on a substrate of a panel  formed for example by roll to roll method (Fig. 5 and para. 0117) including
A light emitting element, as Bharti discloses organic electroluminescent device (para. 0009)
An encapsulation on the element covering the element, as Bharti discloses encapsulation to encapsulate the element (para. 0009), which is a disclosure of covering the element
The encapsulation includes a plurality of polymer layers including a block copolymer (para. 0028 and 0032)
Including a plurality of first polymer layers each with a first refractive index
A plurality of second polymer layers with a second  refractive index greater than the first(, as Bharti discloses the layers of block copolymers which are stacked have different refractive indices (para. 0032), which is a disclosure of that a layer has a greater refractive index than another layer
Bharti does not explicitly state the recited trasmittance for the recited wavelength range.
Bharti does not explicitly disclose the difference between the first and second refractive index is about 0.1 to 0.6.  Bharti is silent with respect to  the polymer  layers being directly alternately stacked.  
 Bharti discloses including uv absorber (para.  0210).  The protecting of the films from uv light is a result-effective variable, which one of ordinary skill in the art would have been able to optimize using routing optimization techniques (MPEP 2144.05(II)).
Han, in the same field of endeavor of encapsulation for organic electronic devices (Abstract), including OLED (para. 0003), discloses the encapsulation may include multi-layered structure (para. 0045)  and the layers can be alternately laminated (para. 0058).
Song, in the same field of endeavor of encapsulation of display apparatus (Abstract), including OLED (para. 0003), discloses block copolymers which form the layers of the encapsulation (para. 0012) and in which the layers which include inorganic components also include copolymer matrix (para. 0054-0055), which is a disclosure of alternating copolymer layers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Han with the device disclosed by Bharti in order to obtain the benefit disclosed by Song of including in the multilayer structure composition which is a repairing microstructure as disclosed by Song (Song, para. 0051-0053).

Claimss 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharti et al (US 2012/0227809 A1)(“Bharti”)    in view of Han et al (US 2022/0154054 A1) (“Han”) and of Song et al (U S2019/0058161 A1)(“Song”) in view of Tsai (US 2018/0047791 A1) and of  Riegel et al (US 2015/0053951 A1((“Riegel”).
Bharti in view of Han and of Song discloses a method of fabricating a display, as Bharti discloses a film for an electroluminescent device (para. 0002 and para  0008) that is on a substrate of a panel  formed for example by roll to roll method (Fig. 5 and para. 0117) including
A light emitting element, as Bharti discloses organic electroluminescent device (para. 0009) ,
An encapsulation on the element covering the element, as Bharti discloses encapsulation to encapsulate the element (para. 0009), which is a disclosure of covering the element
The encapsulation includes a plurality of polymer layers including a block copolymer (para. 0028 and 0032), the polymer films may be formed by deposition (para. 0060)
Including a plurality of first polymer layers each with a first refractive index
A plurality of second polymer layers with a second  refractive index greater than the first(, as Bharti discloses the layers of block copolymers which are stacked have different refractive indices (para. 0032), which is a disclosure of that a layer has a greater refractive index than another layer
Bharti does not explicitly disclose the difference between the first and second refractive index is about 0.1 to 0.6.  Bharti is silent with respect to the steps of forming the light emitting element and with respect to self assembly.   Bharti does not explicitly disclose the difference between the first and second refractive index is about 0.1 to 0.6.  Bharti is silent with respect to  the polymer  layers being directly alternately stacked.  
Han, in the same field of endeavor of encapsulation for organic electronic devices (Abstract), including OLED (para. 0003), discloses the encapsulation may include multi-layered structure (para. 0045)  and the layers can be alternately laminated (para. 0058).
Song, in the same field of endeavor of encapsulation of display apparatus (Abstract), including OLED (para. 0003), discloses block copolymers which form the layers of the encapsulation (para. 0012) and in which the layers which include inorganic components also include copolymer matrix (para. 0054-0055), which is a disclosure of alternating copolymer layers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Han with the device disclosed by Bharti in order to obtain the benefit disclosed by Song of including in the multilayer structure composition which is a repairing microstructure as disclosed by Song (Song, para. 0051-0053).
Tsai, in the same field of endeavor of display devices (Abstract), discloses forming the light emitting device by forming the light emitting layer on the anode and forming a cathode on the light emitting layer (0021) and forming the encapsulation layer 150 (para. 0025 and 0041).
Riegel, in the same field of endeavor of organic light emitting devices (Abstract), discloses that the formation of block copolymer layers by self assembly for forming layers of different refractive indices (para. 0043-0044, 0046-0047).
  Bharti discloses differences of at least  0.3 (para. 0033) in the refractive indices of the block copolymer layers , which is within or overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Tsai with the method  disclosed by Bharti because Tsai discloses an arrangement which is well known in the art (MPEP 2144.07)  for an OLED device which includes OLED with an encapsulation to protect the OLEDs, the OLEDs being connected to TFTs.
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Riegel with the method disclosed by Bharti because Riegel discloses a method well known in the art( MPEP 2144.07)     for forming a block copolymer layer.
           Re claim 16: The combination or Bharti and Tsai and Riegel discloses first and second block copolymers self assembling the first and second plurality of first and second layers, as Bharti discloses a plurality of first and second layers with first and second refractive indices (para. 0033-0034) and Riegel discloses self assembly of layers with different combinations of block copolymers (para. 0043-0047).  The reasons for combining the references are the same as stated above in the rejection of claim 15.
            Re claim 17:  The combination or Bharti and Tsai and Riegel discloses first and second block copolymers self assembling the first and second plurality of first and second layers, as Bharti discloses a plurality of first and second layers with first and second refractive indices (para. 0033-0034) and Riegel discloses self assembly of layers with different combinations of block copolymers forms alternating layers .  The reasons for combining the references are the same as stated above in the rejection of claim 15.
              Re claim 18: Bharti discloses two or more layers, as Bharti discloses layer pairs (para. 0034), which is a disclosure of two or more layers.
Re claim 19: An encapsulation on the element covering the element, as Bharti discloses encapsulation to encapsulate the element (para. 0009), which is a disclosure of covering the element
The encapsulation includes a plurality of polymer layers including a block copolymer (para. 0028 and 0032)
Including a plurality of first polymer layers each with a first refractive index
A plurality of second polymer layers with a second  refractive index greater than the first(, as Bharti discloses the layers of block copolymers which are stacked have different refractive indices (para. 0032), which is a disclosure of that a layer has a greater refractive index than another layer, which is a disclosure of first, second, third, and fourth subpolymer layers, as the first and second polymer layer in the stack have a first and a second polymer layer.
  Bharti discloses each of the sub polymer layers are provided in plural, as Bharti discloses a plurality of layer pairs which were discussed above in the rejection of claim 1, the layer pairs are provided in plurality (para. 0035), which is a disclosure of the layers provided in plural.
Re claim 20:  Bharti discloses including uv absorber (para.  0210).  The protecting of the films from uv light is a result-effective variable, which one of ordinary skill in the art would have been able to optimize using routing optimization techniques (MPEP 2144.05(II))

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895